


110 HR 3337 IH: HIV Nondiscrimination in Travel and

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3337
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Ms. Lee (for herself,
			 Mr. Grijalva,
			 Mr. Waxman,
			 Mrs. Christensen,
			 Ms. Norton,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. Fattah,
			 Mr. Kucinich,
			 Mr. Berman,
			 Mr. Davis of Illinois,
			 Mr. Hastings of Florida,
			 Mr. Blumenauer,
			 Ms. Solis, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To remove from the Immigration and Nationality Act a
		  provision rendering individuals having HIV inadmissible to the United States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HIV Nondiscrimination in Travel and
			 Immigration Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Under current immigration law and policy,
			 infection with the Human Immunodeficiency Virus (HIV) is grounds for barring
			 prospective immigrants, foreign students, refugees, and tourists from entry
			 into the United States. Applicants for temporary admission as nonimmigrants,
			 such as tourists and foreign students, are required to disclose their HIV
			 status when applying for a visa and, if questioned, may be required to undergo
			 an HIV test. Applicants for permanent residence and refugee status must be
			 tested for HIV infection. Waivers may be issued by the Secretary of Homeland
			 Security on a case-by-case basis only to—
				(A)HIV-positive individuals applying for
			 permanent admission as immigrants who are the parents, spouse, unmarried son or
			 daughter, or minor adopted child of either a United States citizen or a
			 permanent resident, or are refugees or asylees adjusting to immigrant status
			 and who can establish that—
					(i)the
			 danger to the public health of the United States created by the applicant’s
			 admission would be minimal;
					(ii)the
			 possibility of the spread of the infection created by the applicant’s admission
			 would be minimal; and
					(iii)there would be
			 no cost incurred by any level of government agency of the United States without
			 the prior consent of that agency;
					(B)HIV-positive
			 individuals applying for admission as refugees for humanitarian purposes, to
			 assure family unity, or when it is otherwise in the public interest who also
			 meet the requirements in clauses (i) and (ii) of subparagraph (A); or
				(C)HIV-positive
			 individuals applying for short-term nonimmigrant visas, including—
					(i)tourists for up to
			 30 days, who also meet the requirements in clauses (i) through (iii) of
			 subparagraph (A); or
					(ii)participants in
			 certain designated events such as conferences or international sports events
			 for up to 10 days.
					(2)The HIV travel and immigration ban was
			 originally implemented in 1987 by regulations issued through the Public Health
			 Service of the Department of Health and Human Services and required HIV
			 screening for all persons over 14 years of age applying for immigrant and
			 nonimmigrant visas.
			(3)The Immigration
			 Act of 1990 (Public Law 101–649) authorized the Secretary of Health and Human
			 Services to decide which diseases should be considered as grounds for excluding
			 noncitizens from entering the United States based on a determination that such
			 diseases were communicable diseases of public health
			 significance.
			(4)In
			 1991, the Department of Health and Human Services conducted a public health
			 analysis and proposed ending the HIV travel and immigration ban by delisting
			 HIV as a communicable disease of public health significance. The proposal was
			 eventually dropped due to opposition from the Congress.
			(5)In
			 1993, as part of the National Institutes of Health Revitalization Act (Public
			 Law 103–43), the Congress revoked the authority of the Secretary of Health and
			 Human Services to make a public health determination regarding HIV status as
			 grounds for inadmissibility for potential foreign students, tourists, refugees,
			 and immigrants to the United States by specifically including infection
			 with the etiologic agent for acquired immune deficiency syndrome as a
			 communicable disease of public health significance under the
			 statute.
			(6)HIV/AIDS is the
			 only condition permanently listed by statute as a communicable disease of
			 public health significance. In contrast, the Secretary of Health and Human
			 Services has the authority to add or remove all other diseases on the
			 communicable disease list.
			(7)The United States
			 is one of 13 countries that maintain by law both a travel and immigration ban
			 for persons with HIV, including Armenia, Brunei, China, Iraq, Qatar, South
			 Korea, Libya, Moldova, Oman, the Russian Federation, Saudi Arabia, and
			 Sudan.
			(8)The HIV travel and
			 immigration ban impacts thousands of prospective HIV-positive foreign students,
			 tourists, refugees and immigrants who may be denied entry into the United
			 States due solely to their HIV status.
			(9)In some cases the
			 HIV travel and immigration ban may discourage foreign students, refugees, and
			 nonpermanent residents who are already in the United States and who may be at
			 risk of infection from seeking testing, treatment or care for HIV/AIDS.
			(10)The United Nations, including the Joint
			 United Nations Programme on HIV/AIDS (UNAIDS) and the World Health
			 Organization, oppose any restrictions on travel and immigration for people
			 living with HIV/AIDS. Travel and immigration restrictions based on a public
			 health or economic cost rationale are addressed in the United Nation’s
			 International Guidelines on HIV/AIDS and Human Rights, 2006 Consolidated
			 Version, produced jointly by the Office of the United Nations High
			 Commissioner for Human Rights and UNAIDS, which state the following:
			 There is no public health rationale for restricting liberty of movement
			 or choice of residence on the grounds of HIV status. According to current
			 international health regulations, the only disease which requires a certificate
			 for international travel is yellow fever. Therefore, any restrictions on these
			 rights based on suspected or real HIV status alone, including HIV screening of
			 international travelers, are discriminatory and cannot be justified by public
			 health concerns.
			(11)Such guidelines
			 also state the following: Where States prohibit people living with HIV
			 from longer term residency due to concerns about economic costs, States should
			 not single out HIV/AIDS, as opposed to comparable conditions, for such
			 treatment and should establish that such costs would indeed be incurred in the
			 case of the individual alien seeking residency. In considering entry
			 applications, humanitarian concerns, such as family reunification and the need
			 for asylum, should outweigh economic considerations..
			(12)On World AIDS
			 Day, December 1, 2006, the President proposed streamlining the current waiver
			 process for HIV-positive individuals seeking to enter the United States on
			 short-term business or tourist visas for up to 60 days by granting them a
			 categorical waiver. If implemented, the President’s proposal
			 would only affect the waiver process for short-term visitors, and would not
			 affect HIV-positive individuals seeking permanent residence or nontourist
			 visas.
			(13)There is no
			 scientific evidence to support the claim that the HIV travel and immigration
			 ban is an effective way to prevent the spread of HIV or that it provides any
			 economic benefit by reducing costs to the public health care system.
			(14)The Secretary of
			 Health and Human Services should have the authority to determine which diseases
			 should be included on the list of communicable diseases of public health
			 significance, and infection with HIV should not be required by law to be
			 included on such a list.
			3.Amendment to the
			 Immigration and Nationality ActSection 212(a)(1)(A)(i) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(1)(A)(i)) is amended by striking
			 which shall include infection with the etiologic agent for acquired
			 immune deficiency syndrome,.
		4.Review of travel
			 and immigration regulations regarding HIV
			(a)ReviewNot later than 15 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with the Secretary of Homeland Security, shall convene a panel of
			 public health experts, including non-governmental experts, to review all
			 policies regarding HIV as a communicable disease of public health
			 significance under section 212(a)(1)(A)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182 (a)(1)(A)(i)) and which shall include—
				(1)the results of the
			 last analysis of the policy conducted by the Public Health Service; and
				(2)a
			 30-day public comment period initiated after sufficient public notice in the
			 Federal Register.
				(b)ReportNot later than 90 days after initiating the
			 review required under subsection (a), the Secretary of Health and Human
			 Services, in consultation with the Secretary of Homeland Security, shall make a
			 determination regarding the continued listing of HIV as a communicable
			 disease of public health significance under section 212(a)(1)(A)(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(1)(A)(i)) and shall
			 provide a report to the Congress, and make available to the public, the results
			 of such review, including—
				(1)the determination
			 reached by the review process;
				(2)the rationale for
			 the determination;
				(3)the anticipated public health impact of the
			 determination in relation to other communicable diseases;
				(4)the estimated
			 costs of implementing the determination;
				(5)the names and affiliations of members of
			 the review panel; and
				(6)a
			 brief summary of the public comments.
				
